

EXHIBIT 10.2


FIFTH AMENDMENT TO
THE ZIONS BANCORPORATION, N.A.
PAYSHELTER 401(k) AND EMPLOYEE STOCK OWNERSHIP PLAN
(As amended and restated effective January 1, 2007)
This Fifth Amendment to the Zions Bancorporation, N.A. Payshelter 401(k) and
Employee Stock Ownership Plan (“Plan”), as restated and amended effective
January 1, 2007, is made and entered into this __11th _ day of September, 2020,
by the Zions Bancorporation, N.A. Benefits Committee (“Committee”) on behalf of
Zions Bancorporation, N.A. (“Employer”).
W I T N E S S E T H:
WHEREAS, the Employer has previously entered into the Plan, which Plan has been
most recently restated and amended in its entirety effective for the plan year
commencing on January 1, 2007, and for all plan years thereafter; and
WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and
WHEREAS, the Committee has been authorized and empowered by the Board of
Directors of the Employer to adopt amendments or changes to the Plan which are
designed to clarify a provision or provisions of the Plan or which are intended
to maintain or bring the Plan into compliance with applicable Federal or state
law, or which will not create or result in a significant increase in the cost to
the Employer or any subsidiary thereof of maintaining or operating the Plan or
have a material, substantive effect on the rights or obligations of the Employer
or any subsidiary thereof with respect to the Plan; and
WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, now desires to amend the Plan to
eliminate any provision that may otherwise permit the acquisition of employer
securities through an exempt loan transaction or the allocation of employer
securities to participant accounts that could be released from a suspense
account maintained for that purpose; and
WHEREAS, the Committee has determined that the amendment will not create or
result in a significant increase in the cost to the Employer or any subsidiary
thereof of maintaining or operating the Plan;
NOW THEREFORE, in consideration of the foregoing premises, the Committee, for
and on behalf of the Employer, adopts the following amendments to the Plan
(amended language is marked in bold italics):
1.Section 2.26 is amended to read as follows:



--------------------------------------------------------------------------------



2.26    “Exempt Loan” shall mean a loan to this Plan that satisfies the Exempt
Loan transaction provisions of Section 14.3. Effective January 1, 2020, the Plan
shall not engage in any transaction involving the acquisition of Employer
Securities through use of an Exempt Loan.
2.Section 2.36 is amended to read as follows:
2.36    “Leveraged Employer Securities” shall mean Employer Securities acquired
by the Trust with the proceeds of an Exempt Loan. Effective January 1, 2020, the
Plan shall not hold any Leveraged Employer Securities or engage in any
transaction involving the acquisition of Leveraged Employer Securities through
use of an Exempt Loan.
3.Section 6.3(d)(1) is amended to read as follows:
1.The Employer Securities Account maintained for each Participant shall be
credited with the Participant's allocable share of Employer Securities
(including fractional shares) purchased and paid for by the Trust or contributed
in kind to the Trust, with any forfeitures of Employer Securities and with any
stock dividends on Employer Securities allocated to his Employer Securities
Account. Employer Securities acquired with an Exempt Loan under Section 14.3
shall be allocated in accordance with that Section, subject however, to the
provisions of this Section 6.3. Effective January 1, 2020, the Plan shall not
hold any Employer Securities acquired with an Exempt Loan or engage in any
transaction involving the acquisition of Employer Securities through use of an
Exempt Loan.
2.The first paragraph of Section 6.3(e) is amended to read as follows:
    (e)    Cash dividends the Employer pays with respect to Employer Securities
held by the Plan shall be allocated pro-rata to the Dividend Account of each
Participant according to the number of Employer Securities in the Participant's
Employer Securities Account as of the dividend date of record, less any Employer
Securities allocated to or acquired for the Participant’s Employer Securities
Account on or after the immediately preceding ex- dividend date. The Plan
Administrator will not allocate to a Dividend Account any cash dividends the
Employer directs the Trustee to apply to the payment of an Exempt Loan nor any
cash dividends the Employer directs the Trustee to distribute directly to a
Participant in accordance with Section 9.7. Effective January 1, 2020, the Plan
shall not hold any Employer Securities acquired with an Exempt Loan or engage in
any transaction involving the acquisition of Employer Securities through use of
an Exempt Loan.
    2    

--------------------------------------------------------------------------------



3.The final paragraph of Section 6.3(e) is amended to read as follows:
    If the Employer directs the Trustee to apply cash dividends on Employer
Securities to the payment of an Exempt Loan, the Plan Administrator will first
allocate the released Employer Securities to the Participants' Employer
Securities Accounts in the same ratio, determined on the dividend declaration
date, that Employer Securities allocated to a Participant's Employer Securities
Account bear to the Employer Securities allocated to all Employer Securities
Accounts. This first allocation of released Employer Securities must equal the
greater of: (1) the shares of released Employer Securities equal to the fair
market value of the cash dividends attributable to the allocated Employer
Securities; or (2) the number of shares of all released Employer Securities
attributable to the cash dividends on allocated Employer Securities. If any
released Employer Securities remain unallocated after the first allocation, the
Plan Administrator will allocate these remaining released Employer Securities as
if the Employer has made an Employer Contribution equal to the amount of the
cash dividend attributable to the unallocated Employer Securities. Effective
January 1, 2020, the Plan shall not hold any Employer Securities acquired with
an Exempt Loan or engage in any transaction involving the acquisition of
Employer Securities through use of an Exempt Loan.
4.The final paragraph of Section 7.1(a) is amended to read as follows:
    “Annual Additions” do not include any Employer Contributions applied by the
Plan Administrator (not later than the due date, including extensions, for
filing the Employer's federal income tax return for the Plan Year) to pay
interest (charged to a Participant's Account) on an Exempt Loan, and any
Leveraged Employer Securities the Plan Administrator allocates as forfeitures;
provided however, the provisions of this sentence do not apply in a Limitation
Year for which the Plan Administrator allocates more than one-third of the
Employer Contributions applied to pay principal and interest on an Exempt Loan
to Highly Compensated Employee-Participants. Effective January 1, 2020, the Plan
shall not hold any Employer Securities acquired with an Exempt Loan or engage in
any transaction involving the acquisition of Employer Securities through use of
an Exempt Loan.
5.The second paragraph of Section 9.8(b) is amended to read as follows:
For purposes of this Section 9.8(b), a distribution to a Participant of his
Accrued Benefit shall not include any Employer Securities acquired with the
proceeds of an Exempt Loan until the close of the Plan Year in which the Exempt
Loan is paid in full. The Plan has not at any time held Employer
    3    

--------------------------------------------------------------------------------



Securities acquired with the proceeds of an Exempt Loan and effective January 1,
2020, the Plan shall not hold any Employer Securities acquired with an Exempt
Loan or engage in any transaction involving the acquisition of Employer
Securities through use of an Exempt Loan.
6.Section 14.3 is amended to add a new subsection (i) at the end thereof to read
as follows:
(i)    The Plan has not at any time engaged in an Exempt Loan transaction or
acquired any Employer Securities through use of an Exempt Loan. Effective
January 1, 2020, the Plan shall not hold any Employer Securities acquired with
an Exempt Loan or engage in any transaction involving the acquisition of
Employer Securities through use of an Exempt Loan. Any provision in the Trust
Agreement permitting or authorizing the use of an Exempt Loan transaction for
the purpose of acquiring Employer Securities on a leveraged basis shall be
treated by the Plan Sponsor and the Administrator as null and void.
3.    This Fifth Amendment shall be effective January 1, 2020, and for all Plan
Years commencing on and after that date. In all other respects, the Plan is
ratified and approved.
IN WITNESS WHEREOF, the Zions Bancorporation, N.A. Benefits Committee by its
authorized representative has caused this Fifth Amendment to the Plan to be duly
executed as of the date and year first above written.
ZIONS BANCORPORATION, N.A. BENEFITS COMMITTEE




By:_/s/ Paul Burdiss________________________
Name:_Paul Burdiss________________________
Title:_Chief Financial Officer_________________


    4    